UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1578


AMY SHARP,

                Plaintiff - Appellant,

           v.

CAROLYN W. COLVIN,    Acting     Commissioner,     Social   Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00340-HEH)


Argued:   September 20, 2016                 Decided:   November 14, 2016


Before KEENAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished opinion.        Judge Keenan wrote             the
opinion, in which Judge Floyd and Judge Thacker joined.


ARGUED: Bruce Knight Billman, Fredericksburg, Virginia, for
Appellant. Elizabeth Wu, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.     ON BRIEF: Dana J. Boente,
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia; Nora Koch, Acting Regional Chief Counsel,
Victor Pane, Supervisory Attorney, Maija DiDomenico, Assistant
Regional Counsel, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
BARBARA MILANO KEENAN, Circuit Judge:

     Amy    Sharp       appeals          from     the    district      court’s      judgment

upholding       a    decision       of    the     Social      Security     Administration

(Social Security), which denied her application for disability

insurance benefits.             Citing our decision in Mascio v. Colvin,

780 F.3d 632 (4th Cir. 2015), Sharp primarily argues that the

Administrative         Law    Judge       (ALJ)      committed     reversible      error    in

using     his       assessment       of    her       residual      functional       capacity

(residual       capacity)      when       evaluating        her    credibility      and    the

opinion of her treating physician.

     Upon our review, we conclude that although the ALJ erred in

certain    aspects      of     his     analysis,        those     errors    were    harmless

because     (1)       the     ALJ     sufficiently           explained      his     decision

regarding       the    weight        he    accorded         the    treating     physician’s

opinion,    and       (2)     substantial            evidence      supported      the   ALJ’s

credibility determination.                 Accordingly, we affirm the district

court’s judgment.



                                                I.

     We begin by describing the five-step sequential evaluation

required    by       regulation      that       an    ALJ   must    use    in   determining

whether a claimant is disabled.                      See 20 C.F.R. § 404.1520(a)(4).

The ALJ must assess whether: (1) the claimant has been engaged

in   “substantial            gainful       activity”;        (2)     the    claimant       has

                                                3
impairments      that    meet    the    regulations’         severity        and   duration

requirements; (3) the impairments meet or equal an enumerated

impairment;      (4) the       claimant       is    unable   to    perform         her   past

relevant work; and (5) the claimant can perform other work, if

she cannot perform her past relevant work.                        Id.      Between steps

three   and    four,    the     ALJ    must    assess      the    claimant’s       residual

capacity, or “the most” the claimant can do in a work setting

despite her limitations.              Id. §§ 404.1545(a)(1), 404.1520(a)(4).

The claimant bears the burden of proof through step four, after

which   the    burden     shifts       to     the   Commissioner        of    the     Social

Security      Administration          (Commissioner)         to    prove      step       five.

Mascio, 780 F.3d at 635; Radford v. Colvin, 734 F.3d 288, 291

(4th Cir. 2013).

     If, at step one, the ALJ finds that the claimant has been

working    or,   at     step    two,    finds       that   the    claimant’s         medical

impairments do not meet the severity and duration requirements,

the ALJ must conclude that the claimant is not disabled.                                   20

C.F.R. § 404.1520(a)(4)(i)-(ii).                   However, if the claimant meets

her burden at these first two steps, the ALJ considers step

three, and either finds that the claimant is disabled because

her impairment meets or equals an enumerated impairment, or the

ALJ moves on to consider step four.                    Id. § 404.1520(a)(4)(iii).

In step four, if a claimant can perform her past work given her

residual capacity, the ALJ will conclude that the claimant is

                                              4
not   disabled.          Id.    §§    404.1520(a)(4)(iv),           404.1545(a)(5)(i).

Otherwise, the ALJ proceeds to step five, which requires that

the Commissioner prove that the claimant can perform work that

“exists in significant numbers in the national economy,” and

therefore        is       not        disabled.              Id.     §§ 404.1560(c)(2),

404.1520(a)(4)(v).

      In the present case, the ALJ concluded that Sharp did not

meet her burden at step four regarding her ability to perform

her past work.          As we explain in detail below, the present case

concerns      the      ALJ’s    erroneous      use     of    his    residual      capacity

determination in evaluating Sharp’s credibility and the opinion

of her treating physician.



                                             II.

      Sharp      was    diagnosed       with       fibromyalgia     between      2004   and

2005.       In      September        2006,     she    began       seeing   Dr.     Charles

Gibellato, a physician who is board-certified in the fields of

physical    medicine       and    rehabilitation.             Dr.   Gibellato      treated

Sharp multiple times per year for a period exceeding five years,

until May 2012.

      In March 2010, Sharp, then thirty-nine years old, filed a

“protective”        application        for     disability         insurance      benefits,

alleging an onset date of September 12, 2008, which she later

amended to July 29, 2010.               Sharp asserted that she was disabled

                                               5
due to fibromyalgia, chronic fatigue, chronic lower back pain,

and irritable bowel syndrome.

     Sharp presented her claim in a hearing before the ALJ in

September 2012.      She testified that she had widespread pain from

her upper shoulders to her neck, lower spine, and hips, and

behind her legs to her knees.             She stated that her pain was

unpredictable, and that its location and intensity varied.

     Dr. Gibellato’s notes indicated that between October 2010

and May 2012, Sharp’s symptoms were alleviated by medications

and injections, but were aggravated by stress and activity.               Dr.

Gibellato’s notes also reflected that, between October 2010 and

May 2012, Sharp reported: (1) that on a ten-point scale, her

monthly average pain level ranged between six and eight, and (2)

that in the twenty-four hour period prior to her appointments

with Dr. Gibellato, she generally had achieved between seventy

percent   and   eighty   percent   relief   of   her   symptoms,   with   one

instance in which she reported fifty percent relief.

     In   December    2010,   Sharp   completed    a   report   for   Social

Security in which she stated that on “bad days,” she experienced

high pain levels that prevented her from attempting household

activities.     She also related that on bad days, she needed a

cane to get to the bathroom to use the toilet, and that she

could not do much more on such days.         Sharp could feed and dress

herself, and on “good days,” she could perform light household

                                      6
chores,    help   her    son    with   homework,       prepare       meals,    shop    for

groceries, and walk outside with her dogs.                     According to Sharp,

she had four or five good days each month.

       Dr. Gibellato referred Sharp to Dr. Jennifer Wartella, a

licensed    clinical     psychologist,         to    receive       treatment   for     the

psychological     distress       Sharp    experienced         in    relation     to    her

chronic    pain   and    depression.          Dr.    Wartella       treated    Sharp    in

September     2011,      and      recorded          that     Sharp     “tend[ed]        to

catastrophize her pain.”

       After Sharp attended a session with a physical therapist in

February    2012,     the      therapist’s      notes      indicated      that    Sharp

demonstrated good potential for rehabilitation.                        The therapist

recommended a treatment plan that included home exercise, heat,

and ice.     In August 2012, a different physical therapist noted

that   Sharp’s    pain      levels     increased       moderately       throughout      a

sixty-minute      physical       performance         test,     and     recommended       a

walking     program      or     that     she    engage        in     stretching        and

conditioning.

       In a recorded statement in June 2012, Dr. Gibellato opined

that in a work environment, Sharp would need to be able to take

breaks, to change her position frequently, and to take narcotic

medications while working.               According to Dr. Gibellato, Sharp

could not work in a cold environment, and could only perform

work that involved a low level of stress.                       In September 2012,

                                          7
Dr.   Gibellato    further     stated      that    while     Sharp    could    perform

sedentary     work,    it    was   unlikely       that    she   could    maintain   a

routine schedule.        He explained that her symptoms would increase

and have a cumulative effect over time, requiring her to be

absent from her job after working for between two and four days.

      Upon    considering      this   evidence,        the   ALJ     concluded   that

Sharp   suffered      from    fibromyalgia,       degenerative        disc    disease,

degenerative joint disease, obesity, and depression.                          The ALJ

further      concluded      that   Sharp       could     perform     sedentary    work

subject to certain limitations.                  The ALJ reasoned that while

Sharp’s impairments were severe, they did not preclude her from

performing “all sustained gainful activity.”                    The ALJ’s residual

capacity assessment stated that Sharp

      was limited to lifting and/or carrying 5 pounds
      frequently, and 10 pounds occasionally, sitting six
      hours in an eight hour workday, and standing/walking
      two hours in an eight hour work day.    [Sharp] had to
      avoid jobs that required production quotas, and
      involved more than occasional overhead work . . . .
      Sharp was limited to work that allowed her to change
      positions once an hour, and work in an inside
      environment . . . . She was also limited to occasional
      interaction with peers, supervisors, and the public,
      and she was allowed to be absent from work about 10
      days a year.

Because the ALJ concluded that Sharp could perform her past work

as a payroll clerk, the ALJ held that she was not disabled

during the relevant time period.




                                           8
     In    making        this    determination,              the     ALJ    accorded       little

weight to Dr. Gibellato’s opinion that Sharp could not maintain

a routine schedule.              The ALJ concluded that Sharp’s “reported

limitations       were     not    supported            by    [Dr.     Gibellato’s]         office

notes,     nor     were    they        consistent           with”    the     ALJ’s       residual

capacity    assessment.               The    ALJ       also       concluded       that    Sharp’s

impairments reasonably could be expected to cause her alleged

symptoms,    but     that       her    “statements           concerning       the       intensity,

persistence and limiting effects of [her] symptoms [we]re not

credible,” in part because they were inconsistent with the ALJ’s

residual    capacity        determination.                  The    ALJ     also    stated      that

Sharp’s ability to function was not limited to the degree Sharp

alleged because: (1) her subjective complaints were “not fully

supported     by    the     objective         medical         evidence”;          (2)    she    had

received “conservative” medical treatment; and (3) her admitted

activities of daily living diminished her credibility regarding

the frequency, severity, and limiting effects of her symptoms.

     After the Appeals Council denied Sharp’s request for review

of the ALJ’s decision, Sharp filed a complaint in the district

court     seeking     review          of    the       Commissioner’s         final       decision

denying     her     request           for    benefits.               A     magistrate          judge

recommended       that    the     district        court       deny       Sharp’s    motion      for

summary judgment, grant the Commissioner’s motion for summary

judgment, and affirm the ALJ’s final decision denying Sharp’s

                                                  9
application for disability benefits.                   The district court adopted

the magistrate judge’s report and recommendation, and upheld the

Commissioner’s determination.               This appeal followed.



                                            III.

                                             A.

       We first state the well-established standards governing our

review of disability determinations.                    We must uphold the ALJ’s

disability determination unless it was based on legal error or,

in    light   of    the    whole   record,        is   unsupported     by   substantial

evidence.       42 U.S.C. § 405(g); Mascio, 780 F.3d at 634 (citation

omitted); Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011).

The    substantial          evidence    standard         requires      more     than   a

scintilla, but may be less than a preponderance, of evidence.

Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012).                         We do not

“reweigh conflicting evidence, make credibility determinations,

or substitute our judgment for that of the [ALJ].”                          Johnson v.

Barnhart,       434     F.3d   650,    653    (4th      Cir.   2005)    (per    curiam)

(alteration in original) (citation omitted).                        When conflicting

evidence could lead reasonable minds to differ regarding whether

a    claimant      is     disabled,    we    defer      to   the   ALJ’s      disability

determination.          Hancock, 667 F.3d at 472 (citation omitted).




                                             10
                                              B.

       Sharp     contends       that     the       ALJ    applied       incorrect     legal

standards       (1)   in    evaluating         the       weight    to    be   given     Dr.

Gibellato’s opinion; and (2) in assessing Sharp’s credibility.

Sharp argues that these errors were not harmless and require

reversal of the ALJ’s disability determination.

                                              1.

       Relying on our decision in Mascio, Sharp contends that the

ALJ committed reversible error by according little weight to Dr.

Gibellato’s opinion on the ground that the opinion conflicted

with the ALJ’s residual capacity determination.                            In advancing

this argument, Sharp acknowledges that the ALJ provided a second

reason for assigning little weight to Dr. Gibellato’s opinion,

namely, that Sharp’s “reported limitations were not supported by

[Dr. Gibellato’s] office notes.”                    However, Sharp contends that

this   explanation         is   merely        conclusory     in     nature,    does     not

provide     a    sufficient          basis    on    which    to     uphold    the     ALJ’s

decision, and, because of its absence of detail, prevents us

from engaging in meaningful appellate review.

       In addressing this issue, we first observe that an ALJ must

accord    controlling       weight       to    a    treating      physician’s       medical

opinion regarding a claimant’s ability to work, if that opinion

“is    well-supported           by     medically         acceptable       clinical      and

laboratory diagnostic techniques and is not inconsistent with

                                              11
the   other       substantial          evidence”        in    the    record.            20   C.F.R.

§ 404.1527(c)(2); Mastro v. Apfel, 270 F.3d 171, 178 (4th Cir.

2001); see 20 C.F.R. § 404.1527(a)(2).                               Thus, “[b]y negative

implication,           if   a    physician’s           opinion      is    not        supported    by

clinical      evidence           or     if     it      is     inconsistent            with    other

substantial evidence, it should be accorded significantly less

weight.”      Craig v. Chater, 76 F.3d 585, 590 (4th Cir. 1996); see

generally 20 C.F.R. § 404.1527(c).                           Ultimately, the ALJ is not

bound   by    a     treating          physician’s        opinion      that       a    claimant     is

disabled      or       unable     to    work,       because      that      determination          is

reserved for the ALJ.              See 20 C.F.R. § 404.1527(d)(1).

      We agree with Sharp that the ALJ committed legal error in

his analysis of the weight to be accorded to Dr. Gibellato’s

opinion.      As we have noted, the ALJ used his residual capacity

assessment        as    one     basis       for   assigning         little       weight      to   Dr.

Gibellato’s opinion.               We examined a similar analytical error in

Mascio.      The ALJ in that case had concluded that “the claimant’s

statements        concerning          the    intensity,       persistence            and   limiting

effects      of     [the        claimant’s]         symptoms        [we]re       not       credible”

because      they      were      inconsistent          with    the       ALJ’s       own   residual

capacity assessment.              Mascio, 780 F.3d at 639.

      We explained in Mascio that the ALJ’s reasoning conflicted

with the agency’s regulations.                         Id.    Those regulations require

that an ALJ consider a claimant’s credibility before determining

                                                  12
her    residual        capacity,        instead       of     permitting          the        ALJ’s

determination         of    residual       capacity    to    serve    as     a    basis       for

rejecting a claimant’s credibility.                   Id.

       The ALJ in the present case similarly erred by concluding

that Dr. Gibellato’s opinion merited little weight because it

was inconsistent with the ALJ’s assessment of Sharp’s residual

capacity.         The       regulations        direct       that     an    ALJ        evaluate

statements from treating physicians before, rather than after,

determining       a        claimant’s       residual        capacity.            20    C.F.R.

§ 404.1545(a)(3).            Thus, the regulations do not allow an ALJ to

consider whether a treating physician’s opinion is consistent

with   the   ALJ’s         residual    capacity       assessment      when       determining

what   weight     to       accord     that    physician’s          opinion.           See     id.

§ 404.1527(c)(2).

       We further explained in Mascio, however, that an error of

this nature may be deemed harmless when the ALJ has provided a

sufficient      alternate          basis     for   his      negative       assessment          of

particular evidence.               Mascio, 780 F.3d at 639.                Therefore, we

must   now   consider        the    sufficiency       of    the    ALJ’s     other      stated

reason for according less weight to Dr. Gibellato’s opinion.

       When, as here, an ALJ denies a claimant’s application, the

ALJ must state “specific reasons for the weight given to the

treating source’s medical opinion,” to enable reviewing bodies

to identify clearly the reasons for the ALJ’s decision.                                 Social

                                              13
Security Ruling (SSR) 96-2p, 61 Fed. Reg. 34,490, 34,492 (July

2, 1996).      Based on our review of the record before us, we

conclude that the ALJ provided a second, specific reason that is

sufficient to afford such appellate review.

     The ALJ did not summarily conclude that Dr. Gibellato’s

opinion merited little weight.                  Cf. Monroe v. Colvin, 826 F.3d

176, 190-91 (4th Cir. 2016) (holding ALJ’s statement that “the

objective evidence or the claimant’s treatment history did not

support      the     consultative             examiner’s      findings”       precluded

meaningful    review);       Radford,         734     F.3d   at   295;    DeLoatche       v.

Heckler, 715 F.2d 148, 150 (4th Cir. 1983).                          Instead, the ALJ

explained why he discredited Dr. Gibellato’s opinion, remarking

that “the claimant’s reported limitations were not supported by

[Dr. Gibellato’s] office notes.”                      While the ALJ did not cite

specific pages        in   the    record,       his    explanation       relied     on   and

identified a particular category of evidence.                        See generally 20

C.F.R. § 404.1527(c)(2); SSR 96-2p.

     Indeed, the record contains substantial evidence supporting

the ALJ’s conclusion that Dr. Gibellato’s opinion did not merit

controlling        weight.        Dr.    Gibellato’s         notes    indicated          that

although     Sharp’s       symptoms       were        aggravated     by     stress       and

activity,    medications         and    injections       regularly       provided    Sharp

relief.       And,     according         to     Dr.     Gibellato’s       notes,     Sharp

tolerated     injections          well        and     did    not     experience          any

                                              14
complications as a result of these procedures.                           Furthermore, his

notes   indicated        that    Sharp     often     reported          feeling    relief      of

between seventy percent and eighty percent as a result of the

treatments she received.                These notes, considered as a whole,

suggested       that    Sharp     could    manage         her    pain    and     maintain      a

routine        work     schedule,       and        were     inconsistent             with     Dr.

Gibellato’s contrary opinion.

     The       ALJ     also     was     entitled      to        consider        whether      Dr.

Gibellato’s          opinion     was     inconsistent           with     other        material

evidence, such as (1) Dr. Wartella’s opinion that Sharp tended

to “catastrophize” her pain, (2) the opinion of one physical

therapist that Sharp had good potential for rehabilitation with

use of a home exercise program, heat, and ice, and (3) the

opinion    of    another        physical      therapist         that    Sharp’s       problems

could     be    alleviated       in    part    by     a    walking       program,       or    by

stretching and conditioning.                  See 20 C.F.R. § 404.1527(c)(2).

Based on this other evidence, the ALJ was not obligated to adopt

Dr. Gibellato’s opinion about Sharp’s ability to work.                                 See id.

§ 404.1527(d)(1).             Moreover, we may not reweigh this evidence,

and we must defer to the ALJ’s determination when, as here,

conflicting       evidence      might     lead     reasonable          minds    to    disagree

whether    Sharp       was    disabled.        See    Hancock,         667     F.3d    at    472;

Johnson, 434 F.3d at 653.



                                              15
                                              2.

      We    next     address         the    ALJ’s    determination          that      Sharp’s

testimony lacked sufficient credibility.                      Sharp again relies on

our decision in Mascio, asserting that the ALJ erred when he

concluded        that         Sharp’s       descriptions       of        the     intensity,

persistence,       and    limiting         effects    of    her     symptoms       were   not

credible,    because          they   were     inconsistent        with    the    ALJ’s    own

residual capacity determination.                   However, Sharp recognizes that

the ALJ provided three additional reasons for his credibility

determination, including that: (1) Sharp’s subjective complaints

were “not fully supported by the objective medical evidence;”

(2)   Sharp’s       treatment         was     “conservative;”         and       (3) Sharp’s

admitted activities of daily living diminished her credibility

regarding the frequency, severity, and limiting effects of her

symptoms.          Sharp        nevertheless         maintains       that       the      three

conclusions above are not supported by substantial evidence.

      We agree with Sharp that the ALJ applied the same incorrect

legal standard that we identified in Mascio, by using the ALJ’s

own   assessment         of     Sharp’s     residual       capacity       to    assess    her

credibility.        See Mascio, 780 F.3d at 639.                         As we explained

above,     the     regulations          require     that    the     ALJ     consider      the

claimant’s credibility before determining her residual capacity,

instead of permitting the ALJ’s residual capacity determination

to serve as a basis for rejecting a claimant’s credibility.                               Id.

                                              16
Nevertheless, we again conclude that this error was harmless,

because      the    ALJ    provided    sufficient     additional       reasons     for

concluding     that       Sharp’s   statements      about    the   extent     of   her

limitations were not credible.            See id.

      In determining the extent to which a claimant’s symptoms

affect her capacity to perform basic work activities, the ALJ

considers, among other factors, the claimant’s daily activities.

20 C.F.R. § 404.1529(c)(3)-(4); see Johnson, 434 F.3d at 658.

The   ALJ    also    considers      the   claimant’s    statements       about     the

intensity, persistence, and limiting effects of her symptoms,

and whether the functional limitations from those symptoms “can

reasonably be accepted as consistent with the objective medical

evidence *    and    other    evidence.”       20    C.F.R.     § 404.1529(c)(4).

While we may not make our own credibility determinations, we may

review       whether       substantial     evidence         supports     an      ALJ’s

credibility determination.            See Johnson, 434 F.3d at 658.

      Here, the ALJ concluded that Sharp’s statements about the

extent of her limitations were not fully supported by objective



      *Objective medical evidence includes “medical signs and
laboratory findings.”   20 C.F.R. § 404.1529(a).     Medical signs
are “anatomical, physiological, or psychological abnormalities
which can be observed, apart from [the claimant’s] statements.”
Id. § 404.1528(b).       Laboratory   findings  are   “anatomical,
physiological, or psychological phenomena which can be shown by
the   use   of   medically    acceptable   laboratory   diagnostic
techniques.” Id. § 404.1528(c).



                                          17
medical evidence.           Dr. Gibellato’s notes indicated that Sharp’s

symptoms     were     alleviated        significantly      with       medications        and

injections, and that Sharp tolerated the injections well and did

not experience any complications.                 When we consider these notes

together with (1) Dr. Wartella’s opinion that Sharp tended to

“catastrophize” the effects of her symptoms, and (2) the above-

stated     opinions        and     recommendations        of   the         two    physical

therapists     who    evaluated         Sharp,   we   conclude     that      substantial

evidence supports the ALJ’s conclusion that objective medical

evidence undermined Sharp’s statements regarding the extent of

her limitations.           See Hancock, 667 F.3d at 472.

       The ALJ further observed that Sharp’s medical care, which

included injections, pain medication, and physical therapy, was

“conservative.”              The     ALJ    was       permitted       to     make        this

determination that Sharp’s treatment was conservative, and that

her course of treatment supported a conclusion that she was able

to maintain a routine work schedule.                     See Wall v. Astrue, 561

F.3d   1048,    1058-60,         1069    (10th    Cir.   2009)    (concluding            that

claimant’s treatment for pain, which included local anesthetic

patches,    Motrin,        and     cortisone     injections      in    her       back,   was

conservative).

       Finally,      the    ALJ    concluded      that   Sharp’s       reported      daily

activities were inconsistent with her alleged limitations.                               The

ALJ recognized that Sharp’s pain was unpredictable and caused

                                            18
her   difficulties.            However,     the    ALJ      also    considered   Sharp’s

statements       that    on    good     days,    Sharp      could   perform    household

chores    and     shop    for       groceries.         We    may    not   reweigh   this

evidence, make credibility determinations, or supplant the ALJ’s

judgment with our own.              Johnson, 434 F.3d at 654.                Accordingly,

viewing    the    record       as   a   whole,    we   conclude       that   substantial

evidence    supports          the   ALJ’s   credibility        determination.        See

Hancock, 667 F.3d at 472; Meyer, 662 F.3d at 704.



                                            IV.

      For these reasons, we affirm the district court’s judgment.



                                                                                 AFFIRMED




                                            19